ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that LOUIS F. WILDSTEIN of NEWARK, who was admitted to the bar of this State in 1978, be publicly reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4 (failure to communicate), and further recommending that respondent practice under the supervision of a proctor for a period of one year and be examined as to his fitness to practice law by a psychiatrist approved by the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and LOUIS F. WILD-STEIN is hereby publicly reprimanded; and it is further
*49ORDERED that respondent practice law under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that respondent be examined by a psychiatrist approved by the Office of Attorney Ethics for a report regarding respondent’s fitness to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.